DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the determining a plurality of pressure measurements measured while a shut-off valve in in the closed state change in a uniform direction indicating a pressure decrease over time and determining that the different plurality of pressure measurements measured while a shut-off valve is in the open state change in a another uniform direction indicating a pressure increase over time must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 10, 11, 13-18, 20, 22, 23, 25, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 13 are currently amended to include limitations about determining a plurality of pressure measurements measured while a shut-off valve in in the closed state change in a uniform direction indicating a pressure decrease over time and determining that the different plurality of pressure measurements measured while a shut-off valve in in the open state change in a another uniform direction indicating a pressure increase over time.  The specification as filed does not define what a pressure change in a uniform direction is and there is no disclosure in the specification of such a change as being necessary or required as there is nothing disclosed about a uniform direction for anything, thus this limitation lacks an adequate disclosure and would constitute new matter as the figures/drawings, specifically figures 3 and 4, give no indication of anything about uniform directions or any directions at all being used or considered, thus it is not clear how this is supported by the specification as filed and it is not clear that the applicant actually had possession of the invention at the time of filing based upon what is presently claimed. Since claims 1 and 13 appear to have new matter and do not have an adequate written description based on the specification as filed, then claims 2-6, 8, 10-12, 25, and 26, which depend from claim 1 and claims 14-20, 22, and 23, which depend from claim 13, lack an adequate written description as well.
Response to Arguments
Applicant's arguments filed 02 March 2022 have been fully considered but they are not persuasive. The applicant argues as follows:
These claim features are supported by the application as filed, at least at paragraph 6, which recites that “the processor can detect the fluid leak event based on a negative slope or a degree of decrease of the plurality of second pressure measurements over time and a positive slope or a degree of increase of the plurality of third pressure measurements over time.” Application as filed at 4 6 (emphasis added). Specifically, the claimed “change in a uniform direction” is supported at least by the disclosed “negative slope or a degree of decrease of the plurality of second pressure measurements over time” and the claimed “change in another uniform direction” is supported at least by the disclosed “positive slope or a degree of increase of the plurality of third pressure measurements over time.” The Application also discloses that: The processor can compute (e.g., using a line fitting approach) a slope of the sequence of second pressure measurements. The processor can detect a fluid leak event upon determining a negative slope (or a degree of decrease) of the sequence of second pressure measurements over time... The processor can determine a curve (or function) defining the sequence of second pressure measurements, and analyze one or more characteristics (e.g., shape, slopes, etc.) of the function. The processor can detect a fluid leak event based on the one or more characteristics of the function associated with the plurality of second pressure measurements over time. Application as filed at paragraph 50 (emphasis added).	The arguments are not persuasive because the examiner is not able to determine what the second pressure measurements actually are.  The claims have a plurality of measurements and a different plurality of pressure measurements.  Which plurality of measurements is associated with the second plurality of measurements? Which is the third pressure measurements? Over the course of the prosecution of this case, the examiner has opined with the applicant to use a first, second, and third plurality of measurements in the claims so that the claims and the specification can be easily correlated one with the other.  The applicant has stated, on record, that the order of the pressure measurements doesn’t matter, so long as there are multiple pressure measurements that are made.  However, by the applicant’s own arguments, there is some change in a uniform direction, a slope, in a negative or positive direction, of the second pressure measurements over time. However, there is no such measurement in the claims, thus one of ordinary skill in the art cannot accurately determine a change in a uniform direction of a plurality or a different plurality of pressure measurements.  In fact, the only change in a uniform direction, even by the applicant’s own arguments would be in a second pressure measurement.  Therefore, even if one assumes that the different plurality of pressure measurements are to be equated to the second pressure measurements, it then becomes unclear what the change in the plurality of pressure measurements would be equated to. It also does appear that the order of pressure measurements does in fact matter as that is how the change in measurements is determined in order to determine a leak based upon a noted change between at least two specific pressure measurements. The specification specifically discloses a first pressure measurement, a second pressure measurement, and a third pressure measurement.  There is also a disclosed increase (positive slope) or decrease (negative slope) in the second pressure measurement. There is no support for any change in a uniform direction in the specification as filed. Although there is mention of a “slope”, which can have a “uniform” increase or decrease, a slope is determined by a function or curve fit through the raw data, which is not in the claim, so the actual pressure measurement, after closing the valve and then opening, might not be “uniform” after all. The examiner suggests that limitations of curve fitting, or linear function fitting be added to the claims to make “uniform” be definite, if the applicant wants to keep the uniform direction limitations in the claim. Further, the examiner is not clear what the plurality of pressure measurements and the different plurality of pressure measurements are specifically.  Therefore, since it is not clear from the claims as presented exactly which measurements are which, and because the  terminology of a plurality or different plurality of measurements is not used, and further because the applicant claim the order of which the measurements are made or used is not relevant, thus how one of ordinary skill in the art could determine exactly which the first, second, or possible third measurements actually are, then there is not any support for a plurality of pressure measurements measured while a shut-off valve in in the closed state change in a uniform direction indicating a pressure decrease over time and determining that the different plurality of pressure measurements measured while a shut-off valve in in the open state change in a another uniform direction indicating a pressure increase over time.  Finally, the overall premise of the invention is relatively obvious, as a whole. If you open a valve, after detecting the pressure has dropped in a closed piping system, while the valve has been closed, it will inherently go back up and the examiner cannot reasonably determine any scenario where the pressure will not go back up, once you open the valve.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



April 18, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861